Citation Nr: 1759743	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate rating for right lower extremity radiculopathy or neuropathy.  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 2, 2009 to April 6, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In April 2016, the Board remanded issues of whether separate ratings for bilateral radiculopathy or neuropathy are warranted and entitlement to a TDIU from November 2, 2009 to April 6, 2010.  The Agency or Original Jurisdiction (AOJ) subsequently granted a separate 10 percent rating for left lower extremity radiculopathy effective the date of the claim.  While the AOJ treated this as a grant of service connection for left lower extremity radiculopathy, the Board finds that the issue was a part of the Veteran's earlier appeal for an increased rating for a lumbar spine disability.  Thus, the issue of entitlement to a higher initial rating for left lower extremity radiculopathy remained on appeal and is currently before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board finds that the AOJ substantially complied with the Board's April 2016 remand instruction in providing an updated VA examination and opinion to address right lower extremity radiculopathy, and the appeal for a TDIU was referred to the Director of Compensation Services for initial consideration under 38 C.F.R. § 4.16(b).  The Board may, therefore, proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).




FINDINGS OF FACT

1.  For the entire rating period, the Veteran had neurological manifestations in the right lower extremity which were mild in degree. 

2.  For the entire rating period, the Veteran had left lower extremity radiculopathy was mild in degree.

3.  For the entire rating period from November 2, 2009 to April 6, 2010, the Veteran was unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for assignment of a separate 10 percent rating for neurological manifestations in the right lower extremity, secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria assignment of an initial rating in excess of a 10 percent rating for left lower extremity radiculopathy, secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, from November 2, 2009 to April 6, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(b) (2016).


(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing his claims and VA examinations of record addressed the relevant rating criteria and are sufficient for rating purposes.  

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that the Veteran's lumbar spine disability has increased in severity over the course of the appeal to warrant a staged rating.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In an April 2016 decision, the Board denied an increased rating in excess of 40 percent for a service-connected low back disability, but remanded the question of whether separate rating were warranted for bilateral radiculopathy or neuropathy of the lower extremites.  The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations. See 38 C.F.R. § 4.71a Note (1).  During the pendency of the appeal, a separate 10 percent rating was granted for left lower extremity radiculopathy.  The Board will now address whether a separate rating is warranted for right lower extremity neurological manifestations of a lumbar spine disability, and will address whether a higher initial rating is warranted for left lower extremity radiculopathy.    

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104 (2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

For the entire rating period, the Veteran had neurological manifestations in the right lower extremity which were mild in degree. VA treatment records dated from 2009 to present show that for the entire rating period, the Veteran has consistently reported having symptoms of radiating pain in the bilateral legs and feet. Multiple treatment reports show that back pain was described as radiating into both legs and the feet, with a pins and needles sensation in the feet.  The Board finds that the Veteran is competent to identify neurological symptoms of pain and paresthesias in the right and left lower extremities, and finds that his reports have been consistent and are credible.  

VA examinations in November 2009, June 2011, and January 2017 also identify symptoms of radiating pain down both legs.  During the most recent January 2017 VA examination, right lower extremity symptoms included mild, constant pain and mild paresthesias or dysthesias.  These symptoms mirrored symptoms present in the left lower extremity, with the exception of decreased sensation to light touch which was shown in the left lower extremity but not the right.  The Veteran was diagnosed with mild incomplete paralysis in the sciatic nerve on the left, but not the right.  While the VA examiner indicated that the Veteran did not have right lower extremity radiculopathy, the examiner based this finding in large part on the absence of a diagnosis of right lumbar radiculopathy in service treatment records and in VA treatment records.  Even though a diagnosis of right lumbar radiculopathy was not identified, the VA examiner failed to address multiple, credible reports of radiating pain in the bilateral lower extremities shown by VA treatment records over the course of the appeal period.  Also, while she reasoned that radiological studies were negative for canal or formimaneal stenosis, which were usually indicative of a radiculopathic condition, left lower extremity radiculopathy was nonetheless diagnosed.    

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for neurological manifestations in the right lower extremity, which include mild pain and mild paresthesias or dysthesias.  Because right lower extremity symptoms were mild, and were sensory in nature, characterized by pain and paresthesias or dysthesias, with normal light touch sensation, pain, vibration, and position sense, and full muscle strength shown on VA examinations in November 2009, June 2011, and January 2017, the Board finds that neurological symptoms in the right lower extremity are no more than mild in degree.  For these reasons, the Board finds that a separate 10 percent rating is warranted for mild neurological symptoms in the right lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

For the entire rating period, the Veteran's left lower extremity radiculopathy was shown to be mild in degree.  As noted above, VA treatment records show that the Veteran has consistently reported having symptoms of radiating pain from the lumbar spine into the bilateral legs and feet.  Radiating pain was also identified on VA examinations.  

November 2009 and June 2011 VA examinations show that the Veteran had normal findings on a sensory examination to light touch, pain, vibration, and position sense.  He had full muscle strength in the left lower extremity.  A January 2017 VA examination identified mild, constant pain in the left lower extremity, mild paresthesias or dysthesias, normal muscle strength, and decreased sensation in the left lower leg/ankle, and the foot/toes of the left foot.  The VA examiner assessed the Veteran with mild incomplete paralysis of the sciatic nerve.

Because left lower extremity symptoms are wholly sensory, characterized by pain and paresthesias or dysthesias, and more recently, decreased light touch sensation, and have been characterized by the January 2017 VA examiner as being mild in degree, the Board finds that radiculopathy of the left lower extremity is no more than mild in degree.  

The Board finds left lower extremity radiculopathy does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  The Veteran's neurological examinations identify active movement against full resistance on strength testing in the lower extremities and there was no evidence of muscle atrophy.  Left lower extremity neurological symptoms were not shown to be more than mild in degree on VA examinations.   Therefore, the Board finds that a higher 20 percent rating is not warranted under Diagnostic Code 8520.

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).   For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16 (a) (2016).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016). 

For the appeal period from November 2, 2009 to April 6, 2010, the Veteran was in receipt of a 40 percent rating for low back syndrome, a 20 percent rating for hemorrhoids, a 10 percent rating for left lower extremity radiculopathy, and pursuant to this Board's decision, a 10 percent rating for right lower extremity radiculopathy.  Even with consideration of the bilateral factor, he was in receipt of a combined 60 percent rating.  Thus, from November 2, 2009 to April 6, 2010, the Veteran did not meet the schedular percentage standards of section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).  

In a April 2016 decision, the Board granted a TDIU from April 6, 2010 and remanded the appeal for a TDIU prior to April 6, 2010 for initial consideration under the provisions of 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16 (b), if a claimant's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the claimant is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In April 2016, the Director of Compensation Service denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).  Because the claim for a TDIU under 38 C.F.R. 
§ 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether an TDIU is warranted for the rating period from November 2, 2009 to April 6, 2010. 

The Board finds that for the entire rating period from November 2, 2009 to April 6, 2010, the Veteran has not been able to secure and follow gainful or more than marginal employment due to service-connected disabilities.  

With regard to the Veteran's educational and employment history, on a June 2011 application for increased compensation based on unemployablility, he indicated that he had two years of college education, and he last worked in 2008 as a laborer and machine operator for IFCO systems.  He indicated that he stopped working due to his service-connected disabilities.  He also reported that he enrolled in a full-time education program to become a legal administrative specialist, but withdrew in April 2010 because of his disabilities.  In August 2011, the Veterans previous employer indicated that the Veteran had worked as a general laborer, and stopped working in March 2008.  

An June 2011 VA examiner opined, after examination of the Veteran, that hemorrhoids did not preclude employment, but that low back syndrome precluded employment in either sedentary roles or physically demanding roles at any level.  He reasoned that the Veteran was not able to do repeated lifting or bending, heavy carrying, and was not able to sit comfortably for more than 10 to 15 minutes, as noted during that VA examination.  The Board finds that this examination was dated shortly after the relevant appeal period, and no increase in the Veteran's service-connected hemorrhoids or lumbar spine disability had occurred in the interim.  Thus, the Board finds that the opinion is probative with regard to the Veteran's current appeal for a TDIU.  
The record shows that the Veteran has been unemployed for the entire rating period from November 2, 2009 to April 6, 2010, primarily as due to his service-connected lumbar spine disability.  The record indicates that the Veteran attempted to complete an education program during this time, but was unable to do so due to disability.  Finally, a June 2011 VA examiner has opined that the Veteran's service-connected low back disability precluded both sedentary and more physically demanding roles, consistent with lay evidence of record.  For these reasons, the Board finds that the Veteran was unemployable due to his service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period from November 2, 2009 to April 6, 2010, a TDIU is warranted under 38 C.F.R. § 4.16(b).  


ORDER

For the entire rating period, a 10 percent rating for right lower extremity neurological symptoms is granted.

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.

From November 2, 2009 to April 6, 2010, a TDIU is granted under 38 C.F.R. § 4.16(b).  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


